Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 14 October 1781
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir,
                     Camp this 14 Octo. 1781
                  
                  the remaining of the legion are quartered in a such sickly place that many of the men being sick & one died few days ago the officers wishes your exellency would permit them to take a quarter two or three miles further where the men can be better accommodated and keep better their health—the quarter which thy request to go at, is near the half way house no further than six miles from yorck.
                  had your exellency not been engaged in such important business I would have taken the liberty to give you an account of the proceedings of Congress towards raising and remounting the legion—they have resolved that four half johann should be given to me for every man enlisted in the legion—& that the number of horses wanted should be furnished—I expect avery days an officer which I left behind at philadelphia to bring on the first advance of money—as soon as he shall arrive & your exellency be more at lessure I beg leave to put the matter under your consideration in a more particular manner.
                  the case I am in—to find at my return from france my troop reduced instead of being increased as it was promised to me by Congress is by all means unfortunate a circumstance for me—I have no command in an opportunity where the french army act with americans—should your exellency have no objections I could perhaps dismount what cavallery remains here & whatsoever small might be that command—I could act with them at the time of the seige where even a small number may be of some advantage—& should be so much the happyer on such an occasion that it would be a means perhaps of giving your exellency a New proof of the very great respect with which I have the honor to be your exellencys, Sir, the most humble obt Stt
                  
                     Armand
                  
               